Citation Nr: 1619374	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-31 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher disability rating for left lower extremity neuropathy.

2.  Entitlement to a higher disability rating for right lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

In September 2015, the Board remanded the Veteran's claims for disability ratings in excess of 20 percent for neuropathy of each lower extremity for further development.  Specifically, the Board found a new VA examination was required to determine the severity of the Veteran's neuropathy.  Development to obtain any outstanding records pertinent to the Veteran's claim was also required prior to the examination.  In October 2015, the RO obtained the Veteran's outstanding VA treatment records and associated them with the electronic evidence of record, and the Veteran was afforded a VA peripheral nerve examination in November 2015.  

Then, in a December 3, 2015, supplemental statement of the case, the RO increased both the Veteran's left lower extremity and right lower extremity disability ratings to 40 percent disabling prior to November 9, 2015, and to 60 percent disabling beginning November 9, 2015.

In a December 7, 2015, rating decision, which clearly did not take into account the RO's increased ratings in the supplemental statement of the case prepared four days earlier on the same issues, the RO (1) continued the Veteran's 20 percent ratings for neuropathy of each lower extremity based on sciatic nerve involvement prior to November 9, 2015, and increased the ratings to 40 percent disabling beginning November 9, 2015; (2) granted service connection for lower extremity neuropathy due to femoral nerve involvement, assigning a 20 percent rating for each lower extremity; and (3) granted service connection for bilateral neuropathy due to obturator nerve involvement, assigning noncompensable ratings for each lower extremity.

On remand, the originating agency must reissue a supplemental statement of the case correcting and reconciling the discrepancies in the December 3, 2015, supplemental statement of the case and the December 7, 2015, rating decision.  While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.

Additionally, the Board's September 2015 remand directives instructed the examiner to identify the specific nerve involvement of the right and left lower extremities and, to the extent possible, to distinguish manifestations of the Veteran's service-connected disabilities from those of any nonservice-connected neurological disorders.  The Board finds the medical opinion requires some clarification as it is somewhat ambiguous.  It appears the examiner found the Veteran experienced some radicular pain in his left thigh due to his service-connected back disability and that the majority of the nerve involvement in the Veteran's lower extremities was due to his peripheral polyneuropathy, which was "most likely and predominantly due" to his nonservice-connected diabetes mellitus.  The examination report reflects the examiner found the following nerves associated with the lower extremities were impaired: external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, and the obturator nerve.  Although the examiner seemed to attribute the Veteran's symptoms to certain disabilities, he or she did not attempt to discuss, to the extent possible, which specific nerves were impaired due to the Veteran's service-connected low back disability and the severity of the nerve involvement associated with his service-connected low back disability.  Based on the foregoing, the Board finds a clarifying opinion is necessary.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  The RO or the AMC should ensure a supplemental medical opinion is obtained from, if possible, the VA physician who performed the November 2015 VA examination.  Specifically, he or she must state:

* Whether it is at least as likely as not (50 percent probability or higher) that any of the nerves found to be impaired at the November 2015 VA examination are associated with the Veteran's service-connected low back disability.  The examiner must identify, if any, the specific nerves involved.

* Next, to the extent possible, the examiner must distinguish any nerve impairment found to be associated with the Veteran's service-connected low back disability from nerve impairment due to any other disabilities.

If any diagnosis rendered is different from the disability for which the Veteran is service connected (neuropathy), please indicate whether any of the Veteran's current diagnoses relating to his lower extremities represent a progression of the service-connected disability or whether the original diagnosis was in error.

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

If the November 2015 examiner is unavailable, another qualified medical professional must attempt to provide the required opinions.  Another examination of the Veteran should only be performed if deemed necessary by the medical professional designated to provide the required opinions.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a supplemental statement of the case, which reconciles and corrects the previous determinations made in the December 3, 2015, supplemental statement of the case and the December 7, 2015, rating decision.  The Veteran and his representative should be given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

